PLAINTIFF supported his Title by a Patent dated in 1762. The Defendant produced Receipts from the Proprietary’s Officers, with a Warrant from Mr. Peters, Secretary of the Land Office, several Years prior to Plaintiff's Patent, and proved upwards of twenty Years Possession; but the Plaintiff contending that the Receipts were only for Money paid on accompt of an adjacent Tract, and that there was some imposition on the Land Officer when the Warrant was granted; the Defendant produced a Witness to prove a parol Declaration of Mr. Thomas Penn (when he was in the Country) that the Land in dispute was sold to Defendant.—This piece of Evidence was opposed by the Plaintiff, and refused By the Court.
N. B. The Plaintiff could prove no imposition on the Officer, and the Court gave a Charge in favour of the Defendant, and the Plaintiff would not take the Verdict, but became nonsuit.